DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 10, 13-16 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
          
With respect to the allowed independent claim 1:
The closest primary prior art, Jung et al. (US 20160097651, hereinafter “Jung”), teaches:
“A screen delivery method, applied to a vehicle bracket, (i.e., image display apparatus 200 within the vehicle, the electronic device 100 may receive information related to the vehicle provided from the image display apparatus within the vehicle, Para. [0099]), wherein the method comprises: detecting at least one mobile terminal around the vehicle bracket (i.e., image display apparatus 200 within the vehicle. The image display apparatus 200 and the electronic device 100 may be connected to each other using a short-range communication protocol such as Bluetooth and the like, a wireless Internet protocol such as Wi-Fi and the like, an external device interface protocol such as universal serial bus (USB) and the like, etc, Para. [0136]. Please note that image display apparatus 200 needs to detected first in order to establish the connection.); determining a target mobile terminal (i.e., display apparatus 100) from the at least one mobile terminal based on a change in intensity of a magnetic field (the proximity sensor 141 may detect presence or absence of an object approaching the electronic device 100 or an object existing near the electronic device 100 without a mechanical contact. The proximity sensor 141 may detect an approaching object by using a change in an AC magnetic field or a static magnetic field, Para. [0070]); and performing screen delivery between the vehicle bracket and the target mobile (i.e., sharing the screen between electronic device 100 and image display apparatus 200, as shown in figure 7A and figure 7B) terminal based on a communicational connection between the vehicle bracket and the target mobile terminal in a case that it is determined that the target mobile terminal is fixed on the vehicle bracket (As illustrated in FIG. 3A, the external device 100 may be connected to the image display apparatus 200 in a wired manner, to transmit an execution result (e.g., screen image or voice) of an application executed on the electronic device 100 or information related to a destination or a driving path (or a travel route) of the vehicle through an interface, Fig. 3A and Para. [0119]).”
The closest secondary prior art, Wang et al. (US 20190272182, hereinafter “Wang”), teaches:
“determining a change in intensity of magnetic field between mobile terminal and the vehicle bracket (a magnetic field strength threshold is set, and the magnetic field strength threshold is related to the field strength of the magnet of the magnetic holder 200. When the magnetic field strength detected by the terminal device 100 is greater than the magnetic field strength threshold, the terminal device 100 starts an application corresponding to the magnetic field strength threshold , Paras. [0054]-[0058])”.
However, the closest primary and secondary prior arts, Jung and Wang, whether taken alone or combination, do not teach or suggest the following novel features: 
“the method comprising wherein the performing screen delivery between the vehicle bracket and the target mobile terminal based on the communicational connection between the vehicle bracket and the target mobile terminal comprises: sending a screen wake-up instruction to the target mobile terminal based on the communicational connection to instruct the target mobile terminal to wake up a screen of the target mobile terminal; sending content displayed on a screen of the vehicle bracket to the target mobile terminal to display the content on the screen of the target mobile terminal; and controlling the screen of the vehicle bracket to enter into a dormant state”, in combination with the other limitations in claim 1.
 	Claims 2-6, 10, 13-16 are allowed as those inherit the allowable subject matter from clam 1.

With respect to the allowed independent claim 7:
The closest primary prior art, Jung et al. (US 20160097651, hereinafter “Jung”), teaches:
“A screen delivery method, applied to a vehicle bracket (i.e., image display apparatus 200 within the vehicle, the electronic device 100 may receive information related to the vehicle provided from the image display apparatus within the vehicle, Para. [0099]), wherein the method comprises: detecting at least one mobile terminal around the vehicle bracket (i.e., image display apparatus 200 within the vehicle, the electronic device 100 may receive information related to the vehicle provided from the image display apparatus within the vehicle, Para. [0099]); determining a target mobile terminal from the at least one mobile terminal based on a change in a distance between the at least one mobile terminal and the vehicle bracket (the proximity sensor 141 may detect presence or absence of an object approaching the electronic device 100 or an object existing near the electronic device 100 without a mechanical contact. The proximity sensor 141 may detect an approaching object by using a change in an AC magnetic field or a static magnetic field, Para. [0070]); and performing, in a case that an electric signal sent by the target mobile terminal is received (the proximity sensor 141 may detect presence or absence of an object approaching the electronic device 100 or an object existing near the electronic device 100 without a mechanical contact. The proximity sensor 141 may detect an approaching object by using a change in an AC magnetic field or a static magnetic field, Para. [0070]), screen delivery between the vehicle bracket and the target mobile terminal based on a communicational connection between the vehicle bracket and the target mobile terminal (As illustrated in FIG. 3A, the external device 100 may be connected to the image display apparatus 200 in a wired manner, to transmit an execution result (e.g., screen image or voice) of an application executed on the electronic device 100 or information related to a destination or a driving path (or a travel route) of the vehicle through an interface, Fig. 3A and Para. [0119])”.
The closest secondary prior art, Wang et al. (US 20190272182, hereinafter “Wang”), teaches:
“wherein the electric signal is sent in a case that a magnetic field sensor in the target mobile terminal detects that intensity of a magnetic field around the target mobile terminal exceeds a predetermined magnetic field intensity threshold  (a magnetic field strength threshold is set, and the magnetic field strength threshold is related to the field strength of the magnet of the magnetic holder 200. When the magnetic field strength detected by the terminal device 100 is greater than the magnetic field strength threshold, the terminal device 100 starts an application corresponding to the magnetic field strength threshold , Paras. [0054]-[0058])”.
However, the closest primary and secondary prior arts, Jung and Wang, whether taken alone or combination, do not teach or suggest the following novel features: 
“the method comprising wherein the bracket body is arranged with a distance sensor, and the processor, in determining the target mobile terminal from the at least one mobile terminal, is configured to: determine at least one candidate mobile terminal based on the change in the intensity of the magnetic field between the at least one mobile terminal and the vehicle bracket, wherein intensity of a magnetic field between the at least one candidate mobile terminal and the vehicle bracket is greater than a third magnetic field intensity threshold; detect a distance between the at least one candidate mobile terminal and the vehicle bracket by using the distance sensor; and select a mobile terminal having a distance from the vehicle bracket less than a predetermined distance threshold from the at least one candidate mobile terminal as the target mobile terminal, wherein the bracket body is arranged with a gravity sensor or a communication component, wherein the gravity sensor is configured to detect a change in gravity of the vehicle bracket, wherein the processor is configured to: determine, in a case that the gravity sensor detects that the gravity of the vehicle bracket increases, that the target mobile terminal is fixed on the vehicle bracket; or determine, in a case that the magnetic field sensor detects that intensity of a magnetic field between the vehicle bracket and the target mobile terminal exceeds a first magnetic field intensity threshold, that the target mobile terminal is fixed on the vehicle bracket; or determine, in a case that the communication component receives a first electric signal from the target mobile terminal, that the target mobile terminal is fixed on the vehicle bracket, wherein the first electric signal is sent in a case that a magnetic field Page 5 of 10Application No. 17/279,229 Amendment "B" and Response Reply to Office Action of Feb. 23, 2022 sensor in the target mobile terminal detects that intensity of a magnetic field around the target mobile terminal exceeds a second magnetic field intensity threshold”, in combination with the other limitations in claim 7.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641